Citation Nr: 0505378	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  98-19 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to January 12, 
1998, for an award of service connection for a left knee 
disability, characterized as internal derangement of the left 
knee joint with a medial meniscus tear, and anterior cruciate 
ligament instability.  

2.  Entitlement an initial disability rating in excess of 20 
percent for anterior cruciate ligament instability of the 
left knee.

3.  Entitlement to an initial disability rating in excess of 
10 percent for internal derangement of the left knee joint 
with a medial meniscus tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefit sought on 
appeal.  In January 2004, jurisdiction for this appeal was 
transferred to the RO in Waco, Texas.  

This appeal was previously before the Board on two separate 
occasions.  In a decision issued on July 16, 1999, the Board 
denied the claim for an earlier effective date, and remanded 
the increased rating issues for further development.  The 
veteran disagreed with the Board's decision as to all three 
issues, and appealed the matter to the United States Court of 
Appeals for Veterans Claims ("Court").  In an Order dated 
April 6, 2001, the Court vacated the Board's July 1999 
decision as to the earlier effective date claim, and remanded 
the matter to the Board for readjudication in light of 
enactment of the Veterans Claims Assistance Act of 2000 
("VCAA").  As to the increased rating claims, the Court 
explained that because the Board remanded those two claims, 
they were not before the Court.  

The appeal was returned to the Board, and in March 2003 the 
Board sent the veteran a letter notifying him of the 
requirements under the VCAA, pursuant to its authority 
granted by 38 C.F.R. § 19.9(a)(2)(ii) (2002).  That 
regulation was subsequently invalidated by the United States 
Court of Appeals for the Federal Circuit, as it required 
claimants to respond to VCAA notice within 30 days, as 
opposed to the one-year requirement of 38 U.S.C.A. § 5103.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Consequently, in June 2003, 
the Board remanded the appeal to the RO to ensure proper VCAA 
notice and to offer the veteran an adequate opportunity to 
respond to that notice.  The Board also requested that the RO 
schedule the veteran for a VA examination for his left knee, 
in regard to his increased rating claims.  The requested 
development was completed, and the case is ready for 
appellate disposition.

In the June 2003 Board remand, the Board referred back to the 
RO a matter for clarification.  Specifically, the Board noted 
that there were a few statements from the veteran of record 
in which it appeared that he may be raising a claim for 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151.  It is not clear from the record whether 
the RO clarified that matter with the veteran.  In any event, 
the veteran has since submitted yet another statement 
(received in May 2004), in which he indicated that the August 
1972 VA surgical report, if obtained, would "prove my claim 
that the ACL ligament was removed without my knowledge or 
consent and is the underlying cause for my worsening left 
knee instability."  In light of that recent statement, the 
Board again refers back this matter to the RO to contact the 
veteran, as deemed appropriate, and clarify whether he wishes 
to pursue a claim for entitlement to compensation under 
38 U.S.C.A. § 1151 for VA medical treatment performed in 
1972.  


FINDINGS OF FACT

1.  In July 1972, the veteran filed a claim for service 
connection for a severe sprain of the left knee.

2.  In an unappealed rating decision dated in March 1973, the 
RO denied service connection for a left knee injury; the 
veteran was mailed notice of that decision and his appellate 
rights in a VA letter dated in April 1973.

3.  In January 1998, the veteran filed a request to reopen 
his claim for service connection for a left knee injury. 

4.  In a July 1998 rating decision, the RO awarded service 
connection for a left knee disability and assigned two 
separate disability ratings, effective from January 12, 1998.

5.  The veteran's anterior cruciate ligament instability of 
the left knee is currently productive of severe impairment, 
manifested by objective and subjective evidence of 
instability.

6.  The veteran's internal derangement of the left knee joint 
with a medial meniscus tear is currently productive of 
symptoms including complaints of pain, weakness, and 
functional impairment.


CONCLUSIONS OF LAW

1.  The requirements for assigning an effective date prior to 
January 12, 1998, for an award of service connection for a 
left knee disability, characterized as internal derangement 
of the left knee joint with a medial meniscus tear, and 
anterior cruciate ligament instability, have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 1991 & Supp. 
2004); 38 C.F.R. §§ 3.159, 3.400 (2004).

2.  The criteria for a 30 percent initial disability rating 
for anterior cruciate ligament instability of the left knee, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2004); 38 C.F.R. Part 4, including § 4.71a, 
Diagnostic Code 5257 (2004).

3.  The criteria for entitlement to an initial disability 
rating in excess of 10 percent for internal derangement of 
the left knee joint with a medial meniscus tear, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2004); 38 C.F.R. Part 4, including § 4.71a, 
Diagnostic Code 5259 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This matter arises out of the veteran's claim that he should 
be assigned an effective date prior to January 12, 1998, for 
an award of service connection for a left knee disability, 
characterized as internal derangement of the left knee joint 
with a medial meniscus tear, and anterior cruciate ligament 
instability.  He also claims that he should be assigned 
higher disability ratings for his left knee disabilities.  

As noted in the Introduction to this decision, the issue as 
to an earlier effective date was previously denied by the 
Board in a decision issued in July 1999, which was appealed 
to the Court.  In an April 2001 Order, the Court remanded the 
matter back to the Board for readjudication in light of the 
VCAA.  Accordingly, before proceeding with the merits of the 
appeal, the Board will first discuss how the requirements 
under the VCAA were satisfied as to all pending issues.

The VCAA was enacted on November 9, 2000, and is presently 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2004).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate a claim for benefits.  Under 
38 U.S.C.A. § 5103A, the VCAA codified VA's duty to assist, 
and provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA are found in 38 
C.F.R. § 3.159.  

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004), the Court held that (1) the VCAA applies to cases 
pending before VA on November 9, 2000, the date of VCAA's 
enactment, even if the initial agency of original 
jurisdiction (AOJ) decision was issued prior to that date, 
and (2) VCAA notice must be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
115.  The Court recognized that cases initially adjudicated 
by the AOJ prior to VCAA enactment would not have pre-
adjudicatory notice, but concluded that claimants have a 
right to VCAA content-complying notice and proper subsequent 
VA process.  Id. at 120.  

In the present case, the initial adjudication in this appeal 
was prior to enactment of the VCAA.  In January 2004, the RO 
sent the veteran a letter explaining the requirements under 
the VCAA, including what evidence was needed to substantiate 
his claims, what he could do to help, and what actions VA 
would take to assist him with his claims.  Although that 
notice was not given prior to the first AOJ adjudication of 
the claims on appeal, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement in the 
pre-VCAA adjudications was harmless error.  In that regard, 
the notice was provided by the RO prior to issuance of 
Supplemental Statements of the Case (SSOC) in April 2004 and 
May 2004, and prior to transfer of the veteran's case back to 
the Board.  Moreover, the Board finds that the content of the 
notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which is explained in 
more detail below.  See Pelegrini II.

VCAA notice that is consistent with 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) will inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  Additionally, 
as indicated in 38 C.F.R. § 3.159(b)(1), proper VCAA notice 
must also include a statement in which VA requests "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim."  Pelegrini II, 18 Vet. App. 
120-21.

In the present case, the Board finds that VA's duties under 
the VCAA have been fulfilled to the extent possible.  As 
noted earlier, in January 2004, the RO sent the veteran a 
letter notifying him of the VCAA and informing him of what 
actions VA would take to assist him, and what he should do to 
help his claim.  In addition, the letter informed the veteran 
that VA would make reasonable efforts to obtain relevant 
evidence, such as private medical records and records from 
Federal agencies, and that if VA had difficulty obtaining 
such records they would let the veteran know, and offer him 
an opportunity to submit such evidence.  The letter also 
informed the veteran that he should provide details about any 
additional evidence or information that he wished VA to 
assist him in obtaining.  See 38 C.F.R. § 3.159(b)(1).  The 
letter specifically requested that the veteran inform VA of 
any treatment records that may be relevant to his claims, 
particularly any records dated from September 1999 to the 
present.  

In addition to the foregoing, in the October 1998 statement 
of the case (SOC), the RO provided the veteran with a copy of 
the laws and regulations governing his claims on appeal.  The 
SOC explained to the veteran the reasons for denying his 
claim for an earlier effective date, as well as the reasons 
for denying his claims for increased ratings for his left 
knee disability.  The Board notes that although the July 1999 
Board decision was vacated as to the earlier effective date 
claim, that decision was provided to the veteran and remains 
a part of the record.  The factual portions of that decision 
have not changed, and the laws and regulations relied upon in 
that decision regarding assignment of effective dates have 
not changed.  In light of the foregoing, the Board is 
satisfied that the veteran was put on notice as to the 
evidence needed to substantiate his claims, including what 
evidence he should supply and what evidence VA would assist 
in obtaining.  See 38 U.S.C.A. § 5103; Quartuccio, supra.

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, VA 
has assisted the veteran in obtaining relevant evidence.  The 
record contains the veteran's service medical records, 
private treatment records, and VA clinical records.  In March 
1999, the veteran presented testimony at a hearing held 
before the undersigned, and a transcript of that hearing is 
of record.  Moreover, the veteran was afforded several VA 
examinations in connection with his claims on appeal, and 
those examination reports are in the claims file.  In a 
February 2002 statement, the veteran indicated that he was 
recently evaluated at the VA medical center in LaJolla.  
However, records from that facility during that time period 
reflect treatment for an unrelated condition that is not part 
of this appeal.  In a January 2004 Report of Contact between 
the veteran and an RO representative, the veteran stated that 
all information requested by VA had been sent and that there 
were no other records to submit and no other data available.  
The veteran requested that his claim be delayed no longer, 
and stated that he had nothing else to submit. 

The Board acknowledges the veteran's contentions in several 
statements of record, in which he references a VA surgical 
record from 1972, which is not in the record and which he has 
been unable to obtain.  The Board has considered whether it 
would serve any useful purpose to further delay this appeal 
so that further attempts could be made to locate this 1972 
surgical report.  However, as will be explained in more 
detail in the decision below, the Board finds that the 1972 
record is not relevant for determining the proper effective 
date for the award of service connection for a left knee 
disability, and also has little bearing on determining the 
proper disability ratings for the veteran's left knee.  Thus, 
the Board will not delay this case any longer to attempt to 
locate the record from 1972.

In summary, the Board finds that attempts have been made to 
secure all relevant records identified by the veteran and the 
Board is unaware of any additional evidence that should be 
obtained prior to proceeding with this appeal.  Having 
satisfied the requirements under the VCAA, the Board finds 
that the case is ready for appellate review.  38 U.S.C.A. 
§§ 5103, 5103A.

Earlier Effective Date

The veteran's service medical records indicate that in 
January 1968, he was seen with complaints of twisting his 
left knee in a physical fitness test.  The examination was 
negative.  A few days later, the knee was described as 
manifesting no abnormalities, and no pain.  In November 1969, 
the veteran was seen with complaints of an old knee injury, 
which he referred to as a "trick knee."  Physical 
examination revealed normal range of motion, no lateral 
ligament instability or crepitance or effusion, and a 
positive drawer sign.  An x-ray was negative.  Following 
service separation, in July 1972, the veteran filed a claim 
for service connection for a severe sprain of the left knee.  
He was seen in July 1972 for an orthopedic consultation, 
which concluded that the veteran likely had a torn medial 
meniscus.  An August 1972 VA hospital summary report reveals 
that the veteran had twisted his knee in boot camp four years 
prior, and that since that time he has had intermittent 
problems with his left knee, such as giving out and locking.  
He underwent a left medial meniscectomy.

The veteran's claim for service connection for a left knee 
sprain was denied by the RO in a March 1973 decision, in 
which the RO concluded that the medial meniscus tear was not 
related to the isolated twisting incident of the veteran's 
left knee during service.  The veteran was notified of that 
decision and his appellate rights by VA letter dated in April 
1973, which was mailed to his address of record.  That letter 
specifically described what steps to take to initiate an 
appeal.  However, the veteran did not initiate an appeal as 
to the March 1973 rating decision, and that decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  

Following the March 1973 rating decision, the next 
communication received from the veteran that referenced his 
left knee was a statement received in January 1998, in which 
the veteran stated that he was "attempting to establish the 
status of a disability claim for a left knee injury sustained 
while on active duty."  The RO construed that statement as a 
claim to reopen, and scheduled the veteran for a VA joints 
examination in March 1998.  After examining the veteran and 
reviewing his chart (including his service medical records), 
the examiner concluded that the veteran's left knee 
disability was the result of an in-service injury.  
Consequently, in a July 1998 rating decision, the RO awarded 
service connection for a left knee disability, effective from 
January 12, 1998.  Specifically, the RO awarded a 10 percent 
disability rating for anterior cruciate ligament (ACL) 
instability, left knee, and a 10 percent disability rating 
for internal derangement of left knee joint, with medial 
meniscus.  In an October 1998 rating decision, the RO 
increased the disability rating for the anterior cruciate 
ligament instability to 20 percent, effective from January 
1998.

The veteran disagreed with the effective dates assigned to 
his left knee disability, along with the disability ratings.  
The increased rating claims will be addressed later in this 
decision.  In regard to the claim for an earlier effective 
date, the veteran maintains that he never received notice of 
the March 1973 rating decision.  In his substantive appeal, 
VA Form 9, received at the RO in November 1998, he indicated 
that it was only in January 1998 that he was made aware that 
his claim had been denied in 1973.  In his brief to the 
Court, the veteran indicated that in 1973 he lived in a 
mobile home park, and that mail was not delivered to 
individual homes but rather to the manager's office, where it 
was sorted and placed in "gang mail boxes."  He attached an 
affidavit from a former neighbor, who confirmed the 
foregoing. 

Appellate review of a decision rendered by the RO is 
initiated by filing a timely notice of disagreement and, 
after an SOC is issued, a timely substantive appeal.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  If no notice of 
disagreement is received within the prescribed time period, a 
determination shall become final and the claim will not be 
reopened unless new and material evidence is presented.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.  The effective date 
of an award of compensation based on an original claim or a 
claim reopened after a final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the claim, or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If new and material evidence 
was received after a final disallowance, the effective date 
will be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), 
(r).

In the present case, as noted earlier, the veteran's claim 
for service connection for a left knee disability was denied 
by the RO in a March 1973 rating decision, which was not 
appealed and is considered final.  See 38 U.S.C.A. § 7105(c).  
Subsequent to the March 1973 rating decision, the veteran did 
not file a new claim for service connection for a left knee 
disability until January 1998.  As such, the RO properly 
assigned an effective date of January 12, 1998, for the award 
of service connection for a left knee disability, based on 
the date of receipt of the veteran's claim to reopen.  
38 C.F.R. § 3.400(q)(1)(ii), (r).

The Board acknowledges the veteran's contentions in his brief 
to the Court that the same evidence that supported a denial 
of his claim in 1973 supported a grant of his claim in 1998, 
and that "[n]ot one fact, old or new was resubmitted for 
reconsideration in 1998."  However, the basis of the 1973 
denial was that there was no medical opinion establishing a 
relationship between the veteran's current left knee 
disability and an incident of his active service.  
Contrarily, the July 1998 rating decision that awarded 
service connection for the left knee was based on a medical 
opinion in a March 1998 VA examination report, which linked 
the veteran's left knee disability to his active service.  No 
similar medical opinion was present in the claims file at the 
time of the 1973 rating decision.

The Board further acknowledges the veteran's contentions 
regarding the nature of the left knee surgery he underwent in 
1972.  In his brief to the Court, the veteran argued that 
medical records from treatment in 1972 and 1973 were not in 
his claims file, and that attempts to obtain VA medical 
records from La Jolla VA medical center were unsuccessful.  
Due to the missing records, he argued that the rating 
decision in 1973 was prejudiced.  Additionally, in his March 
2003 letter to the Board, he indicates that he has "had no 
success in obtaining the most important data concerning [his] 
claim."  He maintains that he was denied access to records 
of his left knee surgery in 1972, which supported the fact 
that his operation was under the premise of treating a torn 
medial meniscus tear, when in fact during the surgery, his 
ACL was removed.  He also maintains that this information was 
not properly documented in the record, and that for years VA 
has referred to his residual left knee disability as "ACL 
ligament laxity," which he disagrees with, since he believes 
that his ACL was actually removed in August 1972.  In more 
recent statements, received in May, July, and October 2004, 
the veteran continued to express his dissatisfaction with 
VA's inability to produce the 1972 surgical report.

To the extent that the veteran may disagree with the 
characterization of his left knee disability, this does not 
establish a basis for an earlier effective date.  Moreover, 
to the extent that there may be missing medical records in 
this case from the early 1970's, or that the RO should have 
made additional efforts at obtaining medical evidence from 
1972, these arguments are not sufficient bases for 
establishing entitlement to an earlier effective date.  Even 
if the 1972 surgical report was located and currently 
obtained, that record would not provide a legal basis for 
assigning an effective date back to that time, because the 
finality of the 1973 rating decision precludes assigning an 
effective date prior to the date of that decision.  The law 
is clear that once a decision on a claim is final, the 
effective date for an award of service connection is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q), (r).  The veteran 
was offered an opportunity to appeal the March 1973 rating 
decision, but he did not do so.  As such, the proper 
effective date is January 12, 1998, which is the earliest 
date of the veteran's claim to reopen, following the March 
1973 rating decision denial.  

The Board also acknowledges the veteran's contentions that he 
never received notice of the March 1973 rating decision.  The 
record contains a copy of a letter dated April 16, 1973, 
mailed to the veteran's address in El Cajon, California, 
which notified him that his claim for service connection for 
residuals of a medial meniscectomy, left knee, was denied.  
That letter was mailed to the veteran's address of record, 
and was not returned as undeliverable.  Notably, the address 
on the April 1973 letter is the same address that the veteran 
had reported in March 1973 correspondence to VA regarding his 
education benefits.  There is no indication in the claims 
file that the veteran's address changed until April 1977, at 
which time he reported an address in San Francisco.  

VA has a responsibility to notify the claimant of his 
appellate rights in each notification of a determination of 
entitlement or nonentitlement to VA benefits.  38 C.F.R. 
§ 19.25.  The Court has held that there is a presumption of 
regularity under which it is presumed that government 
officials have properly discharged their official duties.  
Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992), citing, 
United States v. Chemical Foundation, Inc., 47 S.Ct. 1 
(1923).  Moreover, it is presumed that VA properly discharged 
their administrative duties by mailing notice of a decision 
to the claimant and the claimant's representative, if any, on 
the date of the notice.  Id., at 308.  This presumption of 
regularity is not absolute, and may be rebutted by clear 
evidence to the contrary.  However, evidence of non-receipt 
by the veteran or his representative standing alone, is not 
the type of clear evidence to the contrary which would be 
sufficient to rebut the presumption of regularity.  Id.  

As noted, the April 1973 letter was not returned as 
undeliverable.  Thus, VA was not on notice that the veteran 
may not have received the April 1973 letter.  Additionally, 
the record indicates that the veteran continued to correspond 
with VA concerning his education benefits in the 1970s, but 
he did not submit any communication regarding his left knee 
disability until his claim to reopen, which was received in 
January 1998.  At that time, VA scheduled the veteran for a 
VA examination, which shortly thereafter led to a grant of 
service connection for a left knee disability.  The veteran's 
allegations that he never received notice of the March 1973 
rating decision are not enough to rebut the presumption of 
regularity.  The fact that the veteran (and his former 
neighbor) maintain that it was a common occurrence for them 
not to receive mail around that time does not establish that 
VA failed in its duty to mail notice to the veteran.  

In conclusion, the effective date for an award of service 
connection based on a claim to reopen is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q), (r).  In this case, the proper 
effective date is January 12, 1998, (the date of receipt of 
the claim) and there is no legal basis to assign an earlier 
effective date for an award of service connection for a left 
knee disability, characterized as internal derangement of the 
left knee joint with a medial meniscus tear and anterior 
cruciate ligament instability.  Consequently, the appeal is 
denied.

Increased Ratings

In a July 1998 rating decision, the RO awarded service 
connection for two separate left knee disabilities, effective 
from January 12, 1998.  Specifically, the RO awarded a 10 
percent disability rating for ACL instability, left knee, and 
a 10 percent disability rating for internal derangement of 
left knee joint, with a medial meniscus tear.  The veteran 
disagreed with those ratings in a statement received in 
September 1998, claiming that higher ratings were warranted.  
In an October 1998 rating decision, the RO increased the 
disability rating for the ACL instability to 20 percent, 
effective from January 1998, but the veteran continued his 
appeal.  In his substantive appeal, the veteran maintained 
that it was not reasonable to award a 10 percent rating for 
removal of cartilage, and then to award an equal 10 percent 
for removal of the ACL.  

Private medical records reflecting treatment for the left 
knee in the late 1980s and early 1990s are associated with 
the claims file.  An April 1989 private MRI report of the 
left knee contains an impression of evidence for a complete 
tear of the ACL.  A June 1989 private MRI report contains an 
impression of status post medial meniscectomy with an absent 
ACL, which was noted to probably reflect an old complete tear 
with no residual tissue or ligament fibers appreciated.  In 
August 1991 private medical records, the veteran was 
diagnosed with an ACL deficient left knee.  The assessment 
noted decreased hamstring and hip strength, as well as 
general anterior and left posterior instability.

According to the March 1998 VA examination report, the 
veteran walked with a limp, favoring his left lower 
extremity.  Signs of weakness and fatigability presented on 
the left leg when performing toe-rising exercises.  The left 
knee manifested palpable osteophytes throughout the medial 
femoral condyle posteriorly and medially.  There was no 
effusion or enlargement of the knee, but there was some 
quadriceps atrophy.  The ACL had 2+ instability on the left, 
while the right knee was completely stable.  Range of motion 
of each knee was from zero degrees of extension to 140 
degrees of flexion.  There was pain with full flexion of the 
left knee joint, but not the right.  Extension was not 
painful.  The left thigh measured two centimeters smaller in 
circumference than the right thigh.  The diagnosis was 
internal derangement of the left knee joint with medial 
meniscus tear and ACL instability.  The examiner noted that 
there was no incoordination.  

At a March 1999 hearing before the undersigned, the veteran 
testified that when he underwent the surgery in 1972, he was 
told that his meniscus was removed as well as his ACL.  The 
veteran felt that his 20 percent rating should be increased 
since the ligament was not present.  The veteran testified 
that his left knee was unstable, and also would dislocate two 
to three times per day.  He stated that hurt when it was 
dislocated, and there was some instability when going up 
stairs.  

In August 1999, the veteran underwent a VA examination for 
joints; the same examiner who conducted the March 1998 
examination conducted this examination.  The report indicated 
that the veteran may have had another operation on his knee 
in 1998, but a hand-written notation in one copy of the 
August 1999 examination report indicates that an RO 
representative contacted the veteran's spouse, who confirmed 
that the only operation he had on his left knee was in 1972.  
Furthermore, in September 1999, the veteran submitted a 
statement clarifying that his only surgery for his left knee 
was in 1972.  

At the August 1999 examination, the veteran complained that 
his knee was loose and painful, particularly going down 
stairs.  He stated that his knee was wobbly and felt weak, 
and that he had to limit his activities.  On examination, the 
veteran slightly favored his left knee when walking.  His 
limp was aggravated when walking on his toes, but not his 
heels.  He squatted well, but demonstrated slowness and 
weakness on the left when he performed toe rising exercises.  
There was no effusion in the knee joint, and the patellar 
grind test was negative.  The cruciates and collaterals were 
intact.  The examiner noted that the left knee joint was 
unstable.  There was compound instability in the left knee 
joint, both anteriorly and medially.  Range of motion was 
from zero degrees extension to 135 degrees flexion.  There 
was pain with full extension and full flexion.  The examiner 
noted that normal range of motion would be to 145 degrees.  

The diagnosis was internal derangement of the left knee joint 
with loss of ACL and instability of the medial collateral 
ligament in the left knee joint.  The examiner stated that 
the veteran had atrophy of the left thigh (two centimeters 
less than the right thigh), limited motion, painful motion, 
and functional impairment.  X-rays showed narrowing of the 
medial and lateral compartment.  The examiner stated that 
there was no subluxation, but there was ligamentous 
instability, with moderate symptoms.  The ACL was absent, as 
demonstrated by the MRI, and the effect was to produce 
instability, which was the Lachman's sign.  The examiner 
indicated that there were objective signs of pain, and there 
was a problem with skilled movement due to ligament laxity.  

Private medical records dated in February 2000, reflect that 
an MRI showed an intact lateral meniscus, although the ACL 
was not visualized, which "raises the suspicion [that it 
was] re-torn."  There was very little tissue signal in the 
area of the medial meniscus.  There was evidence of post-
surgical changes.  An addendum to that report revealed 
evidence of minimal anterior subluxation of the tibia.  It 
was reiterated that the actual ACL or reconstructed ACL was 
not visualized.  

In a May 2003 statement, the veteran indicated that he had 
been issued multiple knee braces over the past thirty years 
in order to stabilize his knee, but that all efforts had 
failed.  He stated he could not run at full capacity, was 
sometimes unable to support his full body weight, and 
experienced worsening subluxation.  He stated that he 
sometimes experienced spontaneous subluxation when crossing 
his legs or rolling over in bed.  

Most recently, in November 2003, the veteran underwent a VA 
examination for joints.  The occupational history portion of 
the examination report indicates that the veteran went to 
medical school following discharge from service and became a 
physician.  He primarily worked in pediatrics and family 
practice, although he was presently unemployed and had not 
worked in the past two years.  The veteran reported a history 
of one surgery on his left knee.  He indicated that currently 
his knee was somewhat unstable and would tend to "sublux" 
and "lock" in association with physical activity.  He took 
Motrin for his knee, and participated in a softball league 
where he would swing the bat, but not run.  
 
Examination of the knee revealed that he could squat fully 
without evidence of crepitation.  In the sitting position 
with active motion, there was a "clicking" sensation, which 
was described as within normal limits.  His patellae were 
basically stable.  He could extend both knees fully to zero 
degrees, and flexion was to 150 degrees bilaterally without 
pain.  There was a possible positive drawer sign and 
Lachman's of the left knee.  Circumference of the thighs and 
calves were symmetrical, bilaterally.  The examiner noted 
that the 1972 operation report was not available, so it was 
unclear what the condition of the left ACL was at the time of 
the surgery, and what procedure was done.  However, a review 
of the 1972 consultation report revealed a positive drawer 
sign, which would tend to indicate that there was evidence of 
ACL deficiency prior to the surgery.  At the present time, 
the examiner stated that the veteran clearly had evidence of 
functional impairment related to activities that would 
involve running, jumping, kneeling, etc.  The impairment 
appeared related to his instability due to his medial 
meniscectomy and absence of ACL function.  The pain was 
described as a secondary, minor factor, related to the 
functioning of the knee.  There was no indication of 
incoordination or fatiguability, and no indication of 
atrophy, which would suggest that weakness was a significant 
factor.  There was no effusion, soft tissue swelling, or 
subluxation.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Although the current level of 
disability is of primary concern, see Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), the veteran's entire history is 
reviewed when making a disability evaluation.  See 38 C.F.R. 
§ 4.1.  

In evaluating disabilities of the musculoskeletal system it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  Consideration of a "staged" rating is 
appropriate in appeals involving a challenge to an initial 
disability rating, as in the present case.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (depending on the facts, a 
rating may be a constant rating if the disability has been 
consistent in severity or a "staged" rating if the 
disability has

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 20 
percent rating is assigned for knee impairment with moderate 
recurrent subluxation or lateral instability; a 30 percent 
rating is assigned for knee impairment with severe recurrent 
subluxation or lateral instability.  Under Diagnostic Code 
5259, a 10 percent rating is assigned for symptomatic removal 
of semilunar cartilage.  A 10 percent rating is the only 
rating available under that diagnostic code provision.  

The veteran is presently assigned two separate disability 
ratings for his left knee disability.  He is assigned a 20 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
for ACL instability, left knee, and a 10 percent disability 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259, for 
internal derangement of left knee joint, with a medial 
meniscus tear.   

Throughout this appeal, the veteran has disputed the history 
of his left ACL.  He has repeatedly requested a copy of the 
1972 surgical report for his left knee, which is not of 
record, and appears to be unavailable.  He has raised 
numerous questions about the state of his left ACL before, 
during, and after the 1972 surgery.  He maintains that he had 
a healthy intact left ACL prior to the surgery, but that it 
has not been present since that surgery.  In some statements 
he claims that his left ACL was removed during the surgery.

The Board fully acknowledges the veteran's contentions 
regarding the 1972 surgery report, as well as his 
dissatisfaction with VA in regard to his unsuccessful 
requests for a copy of that report.  Nevertheless, despite 
the absence of the 1972 record, the Board emphasizes that the 
1972 record is not determinative of the outcome of this 
appeal.  In that regard, while it is essential that each 
disability be viewed in relation to its history when 
assigning disability ratings, see 38 C.F.R. § 4.1, the Court 
has held that where service connection has already been 
established and an increase in the disability rating is at 
issue, "the present level of disability is of primary 
concern."  See Francisco, 7 Vet. App. at 58.  Therefore, 
while the veteran's left knee surgical history is certainly 
significant, the determination as to the appropriate 
disability rating for his left knee is based primarily on 
more recent medical evidence, which reflects current 
symptomatology.  

Moreover, although the 1972 surgical record is not of record, 
the claims file does contain a copy of the July 1972 VA 
orthopedic consultation for the left knee and the August 1972 
VA hospital summary, which discusses the 1972 knee surgery.   
Additionally, as summarized above, the more recent medical 
evidence of record clearly indicates that the veteran's left 
ACL is absent.  For example, the June 1989 private medical 
record indicates that there was an absent ACL, which the 
record attributes to an old complete tear.  The August 1991 
private medical record indicates that the veteran's left knee 
ACL was deficient, the August 1999 VA examination report 
indicates an absent ACL, and the February 2000 private MRI 
report indicates that the ACL was not visualized.  The 
veteran does not appear to be disputing the absence of his 
left knee ACL.  Rather, he appears to be disputing the cause 
of his ACL disability, and maintains that the 1972 surgery 
may have involved the ACL.  As noted in the Introduction to 
this decision, to the extent that the veteran is contesting 
the medical treatment he underwent at VA in 1972, that matter 
is not presently before the Board, but is referred back to 
the RO for any appropriate action.  The Board emphasizes that 
whether or not the nature of the current left ACL was the 
result of the 1972 surgery or due to some other intervening 
event is not a significant factor in the present appeal.  
Rather, the emphasis is on the more recent medical evidence 
pertaining to the left knee.  The Board will now analyze that 
medical evidence to determine what type of rating is most 
appropriate under the Schedule for Rating Disabilities.  See 
38 C.F.R. Part 4. 

As will be explained in more detail below, the Board finds 
that based on a careful review of all the evidence of record, 
and resolving all doubt in favor of the veteran, the 
veteran's disability picture more clearly approximates the 
criteria required for a 30 percent rating under Diagnostic 
Code 5257, for the left knee disability characterized as ACL 
instability.  38 C.F.R. § 4.7.  However, the Board finds that 
the preponderance of the evidence is against assignment of an 
initial disability rating in excess of 10 percent for 
internal derangement of left knee joint, with a medial 
meniscus tear.

Throughout this appeal, the veteran's left knee has 
frequently manifested both objective and subjective signs of 
instability.  The March 1998 and August 1999 VA examination 
reports, along with August 1991 private medical records, 
references instability in the veteran's left knee joint.  
Although a more recent VA examination report, dated in 
November 2003, indicates that both patellae were stable, the 
examiner noted a possible positive drawer sign and Lachman's 
of the left knee, thus suggesting more severe impairment.  In 
addition to findings of instability, the medical evidence 
consistently notes that the veteran's left knee has an absent 
ACL.  As noted above, the June 1989 private medical record 
indicates that there was an absent ACL, the August 1991 
private medical record notes a deficient left ACL, and the 
February 2000 private MRI report indicates that the ACL was 
not visualized.  The March 1998 and August 1999 VA 
examination reports both indicate that the veteran walked 
with a limp, favoring his left leg, and those reports also 
indicate some left quadriceps atrophy, approximately two 
centimeters less than his right thigh.  There are also 
objective findings in the medical evidence of weakness, pain, 
and functional impairment.  Therefore, based on the 
foregoing, particularly the frequent instability and the 
absent ACL, the Board finds that the veteran's disability 
picture for the left knee ACL instability more closely 
approximates the criteria for a 30 percent rating, under 
Diagnostic Code 5257.  

A 30 percent rating is the highest rating available under 
Diagnostic Code 5257.  The veteran is also receiving the 
highest rating available under Diagnostic Code 5259 for the 
left knee disability characterized as internal derangement of 
the left knee joint with a medial meniscus tear.  
Consequently, the Board will consider whether other 
diagnostic code provisions may allow for an even higher 
rating.  According to the medical evidence of record, the 
left leg range of motion ranged from zero degrees of full 
extension to 135-150 degrees of flexion.  In the August 1999 
examination, the examiner indicated that the veteran's 
flexion was limited (135 degrees).  However, this would not 
provide a basis for a higher rating, as 30 percent is the 
highest rating available under Diagnostic Code 5260 
(limitation of leg flexion).  Moreover, in order to warrant a 
rating in excess of 30 percent for limited extension, the 
veteran would need to have extension limited to 30 degrees or 
more.  In the present case, the veteran consistently 
demonstrated extension to zero degrees, which is normal, and 
does not provide for a compensable rating under Diagnostic 
Code 5261 (limitation of leg extension).  See 38 C.F.R. 
§ 4.71a, Plate II (normal range of motion shown as zero to 
140 degrees).  Additionally, the record is devoid of any 
evidence of ankylosis (Diagnostic Code 5256), or impairment 
of the tibia and fibula (Diagnostic Code 5262), so those 
diagnostic code provisions do not provide a basis for a 
higher rating.  

As to the veteran's complaints of pain, weakness, and 
functional limitation, the Board has considered such symptoms 
in assigning a 30 percent rating under Diagnostic Code 5257, 
as discussed above.  The Board finds that the 30 percent 
rating assigned pursuant to this decision, along with the 10 
percent rating in place, adequately contemplates such 
symptoms, and a higher rating on the basis of pain, weakness, 
and functional loss is not warranted.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. 202, 206-7.  

In short, the Board finds that the evidence more closely 
approximates a 30 percent rating for the left knee under 
Diagnostic Code 5257, but no higher than a 10 percent rating 
for the left knee under Diagnostic Code 5259.  In reaching 
the foregoing determinations, the Board has considered the 
clinical manifestations of the veteran's left knee 
disabilities, including any effects on the veteran's earning 
capacity and his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  The Board has also applied all pertinent 
aspects of 38 C.F.R. Parts 3 and 4.  In conclusion, the 
current medical evidence is consistent with no more than an 
initial 30 percent rating for the left knee disability 
characterized as ACL instability, and an initial 10 percent 
disability rating for the left knee disability characterized 
as internal derangement of left knee joint with a medial 
meniscus tear.  Should the veteran's disability picture 
change in the future, he may be assigned higher ratings.  See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
higher ratings.  The Board has considered the benefit of the 
doubt rule in this case, and applied the doctrine where 
appropriate.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).

The purpose of the Schedule for Rating Disabilities is to 
assign percentage ratings that are intended to represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from service-connected diseases 
and injuries and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  At the March 1999 hearing 
before the undersigned, the veteran testified that he had not 
lost any time from work due to his left knee disability.  At 
the time of the November 2003 VA examination, the veteran 
indicated that he had not worked in the past two years, but 
he did not indicate that this was related to his left knee 
disabilities.  There is no evidence in the record that the 
veteran's left knee disabilities have required frequent 
periods of hospitalization or marked interference with 
employment, such that the schedular criteria are inadequate 
to evaluate his disabilities.  As such, the Board finds no 
basis to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

(continued on next page)



ORDER

The claim for assignment of an effective date prior to 
January 12, 1998, for an award of service connection for a 
left knee disability, characterized as internal derangement 
of the left knee joint with a medial meniscus tear and 
anterior cruciate ligament instability, is denied.  

Subject to the rules and regulations governing awards of 
monetary benefits, an initial disability rating of 30 percent 
is assigned for anterior cruciate ligament instability of the 
left knee.  

The claim for entitlement to an initial disability rating in 
excess of 10 percent for internal derangement of the left 
knee joint with a medial meniscus tear, is denied.  



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


